Citation Nr: 1001214	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-02 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for tinea versicolor.

2.  Entitlement to a compensable disability rating for 
cluster headaches.

3.  Entitlement to a compensable disability rating for 
discoid lupus erythematosus.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the Air Force from 
March 1962 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York which denied increased ratings for tinea 
versicolor and cluster headaches.

The Veteran also appeals from a June 2008 rating decision of 
the New York, New York RO which denied an increased rating 
for discoid lupus erythematosus.


FINDINGS OF FACT

1.  During the course of this appeal tinea versicolor has 
affected no more than 40 percent of the entire body or 
exposed areas and systemic therapy has not been required.

2.  Throughout the course of this appeal, the Veteran's 
cluster headaches have been manifested by subjective 
complaints of severe headaches; without prostrating attacks 
averaging one in two months over the last several months.

3.  The Veteran's discoid lupus erythematosus has been 
asymptomatic throughout the course of this appeal and he has 
not experienced any scarring or skin symptoms attributable to 
that condition.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.7, 4.118, Diagnostic Codes 
(DCs) 7806, 7813 (2009). 

2.  The criteria for a compensable disability rating for 
cluster headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.124(a), DC 8100 (2009).

3.  The criteria for a compensable disability rating for 
discoid lupus erythematosus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.88(b), 4.118, DCs 6350, 
7801, 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with VCAA notice of what evidence is 
required to substantiate his increased rating claims for 
headaches and tinea versicolor in a July 2005 letter.  He was 
also provided with a March 2008 letter of what evidence is 
required to substantiate his increased rating claim for 
discoid lupus erythematosus.  These letters informed him of 
what evidence VA would obtain, what evidence he was expected 
to provide, and of what assistance the VA could provide the 
Veteran in obtaining evidence from other agencies.  Finally, 
these letters notified the Veteran that he may submit any 
evidence that his service connected disability increased in 
severity.  These letters met the duty to provide pre-
adjudication notice the Veteran in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice for his increased 
rating claims for headaches and tinea versicolor were 
provided in the July 2005 letter and notice regarding the 
remaining elements were provided in a May 2006 letter for 
these claims.  Proper pre-adjudication Dingess notice for his 
increased rating claim for discoid lupus erythematosus was 
provided in the March 2008 letter.

The United States Court for Veterans Appeals (veteran's court 
or court) had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
veteran's court's decision) were not disturbed by the Federal 
Circuit's decision. 

A May 2008 VCAA letter notified the Veteran that medical or 
lay evidence could be submitted to substantiate his increased 
rating claims for tinea versicolor and cluster headaches and 
provided specific examples.  A pre-adjudication July 2008 
VCAA letter notified him that such evidence could be 
submitted to substantiate his increased rating claim for 
discoid lupus erythematosus.  These letters stated that such 
evidence should describe the nature, severity and duration of 
his symptoms or the impact of the condition on his 
employment.  They also notified the Veteran that he may 
submit statements from his current or former employers.  The 
May 2008 and July 2008 letters also provided notice with 
regard to the remaining elements outlined in Vazquez-Flores.  

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency with 
regard to the May 2006 letter was cured by readjudication of 
the claim in a January 2007 statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).
The timing deficiency with regard to the May 2008 notice was 
cured by the readjudication of these claims in the July 2009 
supplemental statement of the case (SSOC).  See Mayfield v. 
Nicholson.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will 
help a claimant obtain records relevant to his claim(s), 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records, 
excerpts of his service personnel records, VA treatment notes 
and various private treatment records have been obtained.  He 
has been afforded several VA dermatology and neurological 
examinations and sufficient medical opinions have been 
obtained.  Although the Veteran has indicated that he 
disagrees with the disability ratings assigned for the 
instant conditions, he has not indicated that his symptoms 
have worsened since his last VA examinations.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent information to be 
obtained, VA may proceed with the consideration of the 
Veteran's claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).



Tinea Versicolor 

Tinea versicolor is currently rated by analogy under the 
diagnostic codes for a dermatophytosis disorder and 
dermatitis for his service-connected tinea versicolor.  He 
argues that a 60 percent disability rating is warranted for 
his condition as he has been prescribed systemic therapy to 
treat this condition.

Dermatophytosis is to be rated under the diagnostic code for 
disfiguring scars to the head, face or neck (DC 7800), scars 
(DCs 7801-7805) or dermatitis (DC 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118, DC 7813.

A 30 percent disability rating is warranted for dermatitis 
where the condition affects 20 to 40 percent of the entire 
body or if it affects 20 to 40 percent of exposed areas.  It 
is also warranted where systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  38 C.F.R. 
§ 4.118, DC 7806.

A 60 percent disability rating is warranted for dermatitis 
where the condition affects more than 40 percent of the 
entire body or affects more than 40 percent of the exposed 
areas.  It is also warranted where constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past 12 
month period.  Id.

An August 2005 VA dermatology examination reflected the 
Veteran's complaints of progressive blotches on his body 
since service.  He currently used Fluocinonide, a cortisone 
type of cream, to treat this condition.  However, the 
condition would reoccur if he stopped using the cream.  
Physical examination was negative for malignant or benign 
neoplasms or urticaria.  

Approximately ten percent of his right and left arms, five 
percent of his neck, 20 percent of his chest, two percent of 
the groin and ten percent of each leg were affected by the 
condition.  There was no scarring or disfigurement, including 
scarring alopecia, alopecia areata or hyperhidrosis noted.  
Following this a diagnosis of tinea versicolor was made.

In a September 2005 addendum to the August 2005 VA 
examination, the examiner stated that 40 percent of the 
Veteran's body was affected by tinea versicolor.  The 
percentage of total exposed skin affected was 15 percent.

Private treatment records dated from January 2006 to June 
2008 show treatment for variously diagnosed skin conditions.  
The records do not generally report the percentages of the 
body involved, nor do they report any systemic therapy.  A 
private dermatology treatment note dated in June 2008 
contains findings of Acanthosis nigricans and intertigo 
located on the groin and under the arms.  The examiner noted 
that less than five percent of his body surface area had been 
affected.

VA outpatient treatment records dated from November 2006 to 
December 2008, also reflect treatment for variously diagnosed 
skin conditions.  In November 2006 impressions of stable 
vitiligo of the scalp and tinea versicolor were made.  
Nizoral cream and minocycline were prescribed to treat tinea 
versicolor.

A December 2008 VA prescription profile indicated that there 
were no prescriptions on file for the Veteran.  Naproxen had 
been prescribed by an outside provider in April 2007.

A January 2009 VA dermatology examination reflected the 
Veteran's complaints of face, head, chest and back skin 
problems.  Constantly irritated urticaria was reported.  
Systematic symptoms of fever or weight loss were denied.  
Malignancy, benign neoplasms, acne, chloracne or scarring 
alopecia were denied.  No disfiguring scars of the face and 
neck were noted on physical examination.  

Following this examination and a review of the Veteran's 
claims file, diagnoses of discoid lupus erythematosus, tinea 
versicolor, pyogenic granuloma and pseudofolliculitis were 
made.

Erosions of the axillae, groin and neck were noted in a May 
2009 VA dermatology examination.  Burning and itching along 
the posterior neck, bilateral axillae and bilateral inguinal 
folds were reported.  His current treatment regime included 
the use of a variety of topical Steroid creams and lotions 
including the use of hydrocortisone cream for his face.  

Physical examination noted depigmented muscle along the 
superior scalp and light tan ovoid macules on the face and 
trunk.  Vasicular plaque with erosions on the posterior and 
lateral neck, bilateral axillae and bilateral inguinal folds 
consistent with Hailey-Hailey disease were also noted on 
physical examination.  Multiple small tan white macules were 
noted on the lower extremities and were consistent with 
idiopathic guttate hypomelanosis.  

These conditions involved approximately 25 percent of the 
total exposed body area with less than 10 percent of the 
entire body surface area involved.  Following this physical 
examination and a review of the Veteran's claims file, the 
examiner opined that a tinea versicolor diagnosis was not 
necessarily consistent with the examination findings and that 
the in-service diagnosis of pseudofolliculitis barbae was 
"no longer a problem."  A diagnosis of vitiligo was made 
for the depigmentation on his scalp.  

In a July 2009 VA dermatology examination addendum, drafted 
by the dermatologist that conducted the May 2009 examination, 
noted that the Veteran did not currently have tinea 
versicolor and therefore zero percent of his exposed body 
surface was affected by that condition.

The evidentiary record establishes that the Veteran has been 
intermittently diagnosed with tinea versicolor, with the most 
recent VA dermatology examiner noting that he did not suffer 
from his condition.  

The most extensive symptomatology was reported on the 2005 VA 
examination when 40 percent of the entire body and 15 percent 
of exposed areas were affected.  The skin condition has not 
been found during the appeal period to involve more than 40 
percent of the entire body or exposed areas.  

The Veteran's representative has argued that the disability 
warrants a 60 percent rating because it requires daily 
systemic therapy.  The record shows that the Veteran's 
treatment has consisted of occasional use of corticosteroid 
creams, but there is no evidence that the skin condition has 
been treated at any time with systemic therapy, i.e. 
treatment that consists of taking medication internally.  See 
AcneNet, American Academy of Dermatology, 2008, available at 
www.skncarephysicians.com/acnenet/glossary.html.  Instead, 
the Veteran has been treated with topical creams for the 
affected areas.

As the weight of the evidence is that the disability affects 
40 percent or less of the body or exposed areas and has not 
required systemic therapy, the criteria for an increased 
rating are not met or approximated.  The weight of the 
evidence is against the claim and it is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21.

Cluster Headaches

The cluster headaches are currently rated under the 
diagnostic code for migraines for his service-connected 
cluster headaches.  He contends that he is entitled to a 
compensable disability rating as these headaches require him 
to sit in a dark room and the severity of these headaches 
prevent him from seeking treatment.

A 10 percent disability rating is warranted where there are 
characteristic prostrating attacks averaging one in two 
months over the past several months.  38 C.F.R. § 4.124a, DC 
8100.  Less frequent migraine attacks warrant a 
noncompensable disability rating.  

A 30 percent disability rating is warranted for migraines 
where there are characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
Very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Id.

The rating criteria do not define "prostrating."  According 
to Stedman's Medical Dictionary, 27th Edition (2000), p. 
1461, "prostration" is defined as "a marked loss of strength, 
as in exhaustion."

An August 2005 VA neurological examination reflected the 
Veteran's complaints of intermittent headaches.  He reported 
that he did not take any medications to treat this condition.  
When having an attack, he had to sit in the dark.  He 
described these attacks as prostrating and stated that he 
could not perform any activities during the attacks.  
Following this examination, a diagnosis of migraines with 
continued recurrent pain was made.

Although he reported a history of migraines in a January 2006 
private treatment note, he failed to report such a history in 
an April 2008 private treatment note.  The Veteran denied 
experiencing other medical problems in private dermatology 
examinations between April 2008 and June 2008.  

A compensable disability rating for cluster headaches would 
require characteristic prostrating attacks averaging one 
every two months over the last several months.  The only 
report of prostrating attacks was furnished by the Veteran 
during the 2005 VA examination.  The frequency of these 
attacks was not reported, but the contemporaneous record 
shows that he has reported no headaches since January 2006 
and that he never reported attacks occurring once every two 
months or more.

Although the Veteran regularly received treatment for his 
various skin conditions, and reported his medical history on 
these occasions, he did not report complaints or treatment 
for headaches and he has denied using any medication to treat 
his condition.  

His statement that his headaches were so severe that he was 
prevented from seeking treatment is not credible, given that 
he has been able to seek treatment for other conditions 
notwithstanding the purported presence of headaches.   

Given that he has not alleged prostrating headaches occur at 
least once a month for the last several months and there is 
no clinical evidence of such attacks; the weight of the 
evidence is against the grant of a compensable disability 
rating for cluster headaches.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8100.

Other potentially applicable provisions of 38 C.F.R. Parts 3 
and 4 have been considered but do not provide a basis upon 
which to assign a higher disability rating.

Discoid Lupus Erythematosus 

Discoid lupus is to be rated under the diagnostic codes for 
disfiguring head, face or neck scars (7800), other scars 
(7801) or dermatitis (7806) depending on the predominant 
disability.  These ratings are not to be combined under DC 
6350 for systemic lupus erythematosus.  38 C.F.R. § 4.118, DC 
7809.

Systemic lupus erythematosus warrants a 10 percent disability 
rating where there are exacerbations once or twice per year 
or if the condition was symptomatic during the past two 
years.  A 60 percent disability rating is warranted where 
there are exacerbations lasting once a week or more, two or 
three times per year.  A 100 percent disability rating is 
warranted where the condition is acute, with frequent 
exacerbations, producing severe impairments of health.  
38 C.F.R. § 4.89, DC 6350.

Disfiguring facial, neck or head scars are rated under DC 
7800.  A 10 percent disability rating is warranted where one 
characteristic of disfigurement is present.  For purposes of 
disability ratings, the eight characteristics of 
disfigurement include: a scar five or more inches in length; 
a scar at least one-quarter inch wide at widest part; surface 
contour of scar elevated or depressed on palpation; a scar 
adherent to underlying tissue; skin hypo-or hyper- pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); or skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
DC 7800, Note 1.

Deep scars or those that cause limited motion and cover an 
area exceeding 6 square inches warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, DC 7801.

A March 2008 VA dermatology examination reflected the 
Veteran's complaints of a progressively worsening facial 
rash.  He reported having a scar on top of his head from this 
condition.  Acne, chloracne, alopecia, alopecia areata, fever 
and weight loss were denied.  

Physical examination revealed no disfiguring scar of the face 
or neck.  He had sought treatment with a variety of 
dermatologists and received a variety of diagnosis for his 
condition, including benign familial chronic pemphigus, tinea 
versicolor and tinea corporis.  This examiner noted that the 
correct diagnosis was "not clear" but that his condition 
was less likely lupus erythematosus than benign familiar 
chronic pemphigus for which no diagnostic test was available.

An antinuclear antibody (ANA) test was noted to be negative 
and no evidence of lupus was found in an April 2008 private 
dermatology examination.  A depigmented scar-like patch on 
the Veteran's anterior scalp with scattered hyperpigmented 
macules were noted to "likely" be post-inflammatory 
hypopigmentation.

No evidence of lupus erythematosus was noted on cutaneous 
evaluation during the May 2009 VA dermatology examination.

A compensable disability rating for discoid lupus requires 
that the condition be exacerbated once or twice per year, 
that the condition be symptomatic during the past two years, 
or that there be scarring or an area of dermatitis.  The 
record is negative for evidence of exacerbation or that the 
condition has been symptomatic; both the April 2009 and May 
2009 VA dermatology examinations found no evidence of the 
condition.  Examinations have consistently been negative for 
disfiguring facial scars and the scar on the Veteran's scalp 
has not been attributed to discoid lupus.  His remaining 
dermatology symptoms have been evaluated and rated under 
tinea versicolor and have not been attributed to discoid 
lupus.  A compensable disability rating for discoid lupus is 
therefore not warranted for any period during the course of 
this appeal.  38 C.F.R. §§ 4.88b,  4.118,  DCs 6350, 7801-
7806.

Other potentially applicable provisions of 38 C.F.R. Parts 3 
and 4 have been considered but do not provide a basis upon 
which to assign a higher disability rating.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, supra.  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disabilities have manifested as the various 
symptoms described in detail above.  The rating criteria 
contemplate these impairments for each of the instant 
disabilities.  Hence, referral for consideration of an 
extraschedular rating for any of the disabilities decided 
herein is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching the determinations herein.  38 U.S.C.A. 
§ 5107(b).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.  

The August 2005 examination shows that the Veteran, who was 
then 63, was a retired state employee.  He has not reported, 
nor is there other evidence of unemployability due to service 
connected disabilities.  Further consideration of entitlement 
to TDIU is therefore not warranted.












							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased disability rating for tinea 
versicolor is denied.

Entitlement to an increased (compensable) disability rating 
for cluster headaches is denied.

Entitlement to an increased (compensable) disability rating 
for discoid lupus erythematosus is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


